COOK, Senior Judge
(concurring with reservation):
In United States v. Armstrong, 9 M.J. 374, 384 (C.M.A. 1980), I disassociated myself from that part of the opinion which went beyond the specific issue then before us, and in United States v. Lloyd, 10 M.J. 172, 175 (C.M.A. 1981), I again refused to decide, in dicta, the application of Article 31, Uniform Code of Military Justice, 10 U.S.C. § 831, to requested handwriting exemplars. That issue is now properly before us, and I concur with the disposition of it. See United States v. Mara, 410 U.S. 19, 93 S.Ct. 774, 35 L.Ed.2d 99 (1973). I continue, however, to adhere to my view that, in situations where a statement is solicited from an accused, the protections of Article 31 are broader than those afforded by the Fifth Amendment. See United States v. Lewis, 12 M.J. 205 (C.M.A. 1982); United States v. Leiffer, 13 M.J. 337 (C.M.A. 1982).